 Case 1:21-cv-01265-RGA Document 31 Filed 09/03/21 Page 1 of 2 PageID #: 129


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  §
Liberty Shipholding, Inc.,                        §
                                                  §
      Plaintiff,                                  § CIVIL ACTION 1:21-cv-01265-UNA
                                                  §
v.                                                § IN ADMIRALTY, Rule 9(h)
                                                  §
Western Bulk Carriers AS,                         §
                                                  §
       Defendant,                                 §
                                                  §
and                                               §
                                                  §
CEMEX Construction Materials Atlantic, LLC        §
                                                  §
CEMEX Construction Materials Florida, LLC         §
                                                  §
CEMEX Construction Materials Houston, LLC         §
                                                  §
CEMEX Construction Materials Pacific, LLC         §
                                                  §
CEMEX Construction Materials South, LLC           §
                                                  §
CEMEX Corp..                                      §
                                                  §
CEMEX Southeast LLC                               §
                                                  §
Nitron Group LLC                                  §
                                                  §
Livingston International, Inc.                    §
                                                  §
CSC Sugar, LLC,                                   §
                                                  §
       Garnishees.                                §

                                            ORDER

       Plaintiff, having moved for an Order pursuant to Supplemental Rule B(1)(d)(ii)

appointing Timothy Jay Houseal, or any other qualified person appointed by him, to serve the

process of maritime attachment and garnishment and any supplemental process in this matter,

and it appearing that such appointment will result in substantial economies in time and expense,
 Case 1:21-cv-01265-RGA Document 31 Filed 09/03/21 Page 2 of 2 PageID #: 130


        NOW, on motion of Plaintiff, it is hereby,

        ORDERED, that Timothy Jay Houseal, or any other person at least 18 years of age and

not a party to this action, appointed by him be and hereby is, appointed to serve the Process of

Maritime Attachment and Garnishment, and a copy of the Verified Complaint as issued in this

case.

                   ,7,662ORDERED this UGday of September 2021.


                                             ___
                                               _______________________
                                                                    ________
                                                                         ___________
                                              _________________________________   ____
                                                                                     _ __
                                                                                       ____
                                                                                          _ _
                                                                                          __
                                              7K
                                               KH+RQR   Q UDEOH0DU\HOOHQ1RUHLND
                                              7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                              8QLWHG G 6WDWHV 'LVWULFW -XGJH
                                              8QLWHG6WDWHV'LVWULFW-XGJH




                                               -2-
